Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Colin B, Harris on 8/24/2022.

The application has been amended as follows: 
Claim 3. (Currently Amended) A welding device comprising: 
a chip body having a cylindrical shape; 
a contact chip that guides a welding wire, and supplies a welding current to the welding wire; 
a suction section including a suction nozzle that 
is positioned immediately outside of the contact chip, 
surrounds a periphery of the welding wire protruding from an end of the contact chip, and 
is opened toward a tip of the welding wire to suck a gas; 
a mixing section that mixes the gas sucked from the suction section with new shielding gas; and 
a shielding gas supply nozzle that supplies the gas mixed in the mixing section to a weld zone, 
wherein a flow rate of gas containing a hydrogen source sucked from the suction nozzle is 80% or less of a flow rate of gas supplied from the shielding gas supply nozzle, and 
wherein the shielding gas supply nozzle has a cylindrical shape, and is fixed by fitting into an opening side of the chip body, 
wherein the suction nozzle has a cylindrical shape, is disposed inside the shielding gas supply nozzle, and is fixed by fitting into a tip end portion of the chip body on the opening side of a base end of the shielding gas supply nozzle, 
wherein the contact chip is disposed inside the suction nozzle, and is fixed by fitting into the tip end portion of the chip body, 
wherein the suction section includes a suction path communicating with an opening of the suction nozzle via a gap between the suction nozzle and the contact chip, and extending into the chip body from the tip end portion of the chip body, and
wherein a mixer tube is provided as the mixing section, the suction path and the mixer tube provided within the shielding gas supply nozzle, and the suction path sucks gas by utilizing a flow of the new shielding gas.

Claim 5. (Canceled)

Claim 11. (Currently Amended) The welding device according to claim 3, wherein 
the welding device is a welding torch, 
the suction is configured for allowing the new shielding gas to flow, and includes a driving nozzle that jets the shielding gas, 
the mixing 
the shielding gas supply nozzle is connected to an outlet of the mixer tube, and supplies the gas mixed in the mixer tube to the weld zone.

Claim 12. (Canceled)

Claim 13. (Currently Amended) A welding method for performing welding by consumable electrode type gas shield arc welding with a welding device, the welding device comprising: 
a chip body having a cylindrical shape;
a contact chip that is fixed by fitting into a tip end portion of the chip body; 
a shielding gas supply nozzle that has a cylindrical shape, and is fixed by fitting into an opening side of the chip body; 
a suction nozzle that 
has a cylindrical shape, 
is disposed inside the shielding gas supply nozzle and immediately outside of the contact chip, 
is fixed by fitting into the tip end portion of the chip body on the opening side of a base end of the shielding gas supply nozzle, 
surrounds a periphery of the welding wire protruding from an end of the contact chip, and 
is opened toward a tip of the welding wire to suck a gas; and 
a suction path that communicates with an opening of the suction nozzle via a gap between the suction nozzle and the contact chip, and extends into the chip body from the tip end portion of the chip body, 
the welding method comprising: 
sucking gas containing hydrogen source discharged from the welding wire, from an arc column and a periphery of the arc column, by using the suction nozzle, the arc column being generated at the periphery of the welding wire protruding from the end of the contact chip and in the tip of the welding wire; and 
exhausting the sucked hydrogen source to outside of a weld zone, thereby reducing a diffusible hydrogen amount in weld metal, 
wherein a flow rate of gas containing the hydrogen source sucked from the suction nozzle is 80% or less of a flow rate of gas supplied from [[a]]the shielding gas supply nozzle.

Claims 17-26. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 3-4, 6-11, 13-14, 16 and 27 are indicated.
References Cooper, Knoll, and Ding on the record are the closest prior arts.
Cooper teaches a welding device comprising: a contact chip, a suction section, and shielding gas supply nozzle. Knoll teaches a welding device comprising a suction section surrounds a periphery of a welding wire protruding form a contact chip. Ding teaches a welding device comprising a suction section and a mixing section that mixes the gas sucked from the suction section with new shielding gas.
However, the references on the record alone or in combination does not suggest or teach the limitation “a mixer tube is provided as the mixing section, the suction path and the mixer tube provided within the shielding gas supply nozzle, and the suction path sucks gas by utilizing a flow of the new shielding gas” in claim 3; using a welding device with the particular structure to perform the specific method in claim 13; and the limitation “an ejector is provided as the suction section and the mixing section, the ejector has a T-shape formed by a first tube and a second tube, the first tube extending in a first direction from a gas supply port to an exhaust port leading to the shielding gas supply nozzle, the second tube extending in a second direction that is perpendicular to the first direction, the second tube leads the gas sucked by the suction nozzle to the mixing section, and the first tube narrows in diameter where the second tube joins to the first tube to suck the gas from the suction nozzle by utilizing a flow of the new shielding gas”. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet the all limitations in the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761